Citation Nr: 0809574	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1953.  He died in March 2005.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
files.  During the hearing, the appellant submitted 
additional evidence and waived her right to have it initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand that 
follows the order section of this decision. 


FINDINGS OF FACT

1.  The veteran died in March 2005.

2.  A total disability rating for service-connected bipolar 
disorder was in effect from April 13, 1998, until the 
veteran's death.

3.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is not established.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.   Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.

Analysis

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.   
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2007).

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because 
1) VA was paying the compensation to his dependents, 2) VA 
was withholding the compensation to offset an indebtedness, 
3) he had applied for compensation, but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22(b) (2007).  The Board also notes that a 2005 
amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in March 2005, but was not receiving such 
compensation for any of the reasons enumerated in 38 C.F.R. § 
3.22(b).  There has been no specific pleading of clear and 
unmistakable error in any prior decision.   Cole v. West, 13 
Vet. App. 268 (1999).

During the veteran's lifetime, service connection was 
established via an October 2002 rating decision for duodenal 
ulcer, rated as 10 percent disabling, effective from April 
13, 1998.  A 100 percent schedular rating for the veteran's 
bipolar disorder was also granted in that rating decision, 
effective from April 13, 1998.   Thus, the veteran was in 
receipt of a total disability rating less than 10 years 
immediately preceding his death in March 2005.  It follows 
that the veteran was also not continuously rated as totally 
disabled for five years from the date of his discharge from 
service and leading up to his death.  Lastly, there is no 
evidence suggesting that the veteran was a prisoner of war at 
any time.  As such, the veteran did not meet the statutory 
duration requirements for a total disability rating at the 
time of his death.

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  The 
hypothetical theory of entitlement is not applicable because 
the appellant's claim was filed after January 21, 2000.  The 
facts
of this case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.


REMAND

The appellant has contended that the veteran's duodenal ulcer 
and bipolar disorder, for which he was service connected 
during his lifetime, significantly contributed to his death.  

The certificate of death indicates that the immediate cause 
of death in March 2005 was metastatic colon cancer, which was 
due to or a consequence of probable pneumonia, which was due 
to or a consequence of colitis.  No other condition was 
identified as causing or contributing to death.  

A June 2005 statement from Dr. Olesen, the veteran's primary 
care physician, notes that colitis was listed on the 
certificate of death and should be considered in light of the 
veteran's service-connected duodenal ulcer disease when the 
appellant's claim for survivor benefits is decided.  Dr. 
Olesen did not specifically state that the veteran's duodenal 
ulcer disease played a causal role in his death, but he 
appears to be implying that it did.  In light of this 
implication and the fact that peptic ulcer disease was not 
included in the certificate of death or diagnosed during the 
veteran's terminal hospitalization, the Board concludes that 
a VA medical opinion concerning the cause of the veteran's 
death should be obtained.

Additionally, the certificate of death indicates that an 
autopsy was performed and this was confirmed by the appellant 
at the hearing before the undersigned.  The autopsy report 
has not been associated with the claims folders.  This should 
be done before the VA medical opinion is obtained.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  A copy of the veteran's autopsy 
report should be obtained and associated 
with the claims folders.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the appellant.  

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform 
the appellant and her representative and 
request them to provide the outstanding 
evidence.

4.  Then, the RO or the AMC should 
arrange for the claims folders to be 
reviewed by a qualified physician, who 
should be requested to provide an 
opinion as to whether there is a 50 
percent or greater probability that the 
veteran's service-connected duodenal 
ulcer disease and/or bipolar disorder 
played a material causal role in the 
veteran's death, to include whether it 
caused or chronically worsened one or 
more of the certified causes of death.

The rationale for the opinion should 
also be provided.
If no opinion can be rendered, without 
resorting to pure speculation, the 
physician should explain why this is not 
possible.

5.  Thereafter, the RO or the AMC should 
review the claims files and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


